DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-9 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 7, 2020.
Applicant's election with traverse of Group I in the reply filed on August 7, 2020 is acknowledged.  The traversal is on the grounds that the sub-combinations are not separately usable.  This is not found persuasive because the first sub-combination (Group I) has utility in a testing environment for measuring Quality of Service (QoS) metrics in a video distribution environment. The second and third sub-combinations (Groups II and III) have a separate utility in training machine learning algorithms for use in applications such as object recognition and improved encoding.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3, 5, 10-12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (2016/0198152) [Chin].
Regarding claims 1, 10, and 17, Chin discloses a computing system configured to assess video content, the computing system comprising: 
an interface configured to receive an image captured at a destination of the video content (test image, paragraph 0074); 
a memory in communication with the interface, the memory being configured to store the received image and at least a portion of a reference image associated with the video content (test image is compared to reference image, paragraph 0074); and 
processing circuitry in communication with the memory, the processing circuitry being configured to: 
detect embedded information in the image, the embedded information indicating that the image represents a frame of a test pattern of the video content (e.g. SMPTE color bars or Phillips PM test cards, paragraphs 0070 and 0074); 
utilize an implicit knowledge of the test pattern to compare at least a portion of the image to the portion of the reference image stored to the memory (paragraph 0076); and 
automatically determine, based on the comparison, one or more characteristics of the video content segment as delivered at the destination (e.g. error rate, paragraph 0076).

Regarding claims 2 and 11, Chin discloses the computing system and method of claims 1 and 10, wherein the processing circuitry is further configured to: determine that the one or more characteristics of the video content are different from one or more standard 

Regarding claims 3 and 12, Chin discloses the computing system and method of claims 2 and 11, wherein the one or more standard characteristics include color difference image subsampling information (paragraph 0076).

Regarding claims 5 and 14, Chin discloses the computing system and method of claims 1 and 10, wherein the processing circuitry is further configured to: determine a frequency of occurrence of values associated with one or more least significant bits (LSBs) associated with the portion of the image; and determine, based on the determined frequency of occurrence of the values associated with the pair of LSBs, whether the portion of the image has undergone bit-depth truncation associated with the one or more LSBs, wherein to the one or more characteristics of the video content segment as delivered at the destination, the processing circuitry is configured to the one or more characteristics of the video content segment as delivered at the destination based on the determination whether the portion of the image has undergone the bit-depth truncation (determining BER includes comparing least significant bits in the bit-stream to determine if said bits have been lost, paragraph 0078).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 13, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chin.
Regarding claims 4 and 13, Chin discloses the computing system and method of claims 1 and 10, wherein the image is represented in a first color representation (and also subject to filtering and processing as needed, paragraph 0076), but fails to disclose normalizing the image, wherein the processing circuitry is configured to sample one or more pixels of the image; and convert the sampled one or more pixels to converted pixels represented in a second color representation.
Examiner takes official notice that normalizing images was notoriously well known in the art at the time of effective filing, specifically useful during the testing of images to prevent over-correction of dimensions during the testing process (too bright or too dark would lead to an exaggerated difference).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system and method of Chin to include normalizing the image by sampling one or more pixels of the image and convert the sampled one or more pixels to converted pixels represented in a second color representation.

Regarding claims 6 and 15, Chin discloses the computing system and method of claims 1 and , but fails to disclose the interface is further configured to receive an audio frame captured 
Examiner takes official notice that measuring a time offset between received audio and visual frames was notoriously well known in the art at the time of effective filing. Said metric is a significant indicator of service quality, as out of synch audio significantly degrades a viewing experience of content (e.g. bad lip-synching).
It would have been obvious at the time of effective filing to a person of ordinary skill in the art to modify the system and method Chin to include the interface is further configured to receive an audio frame captured at the destination of the video content, the audio frame corresponding to the received image, wherein the memory is further configured to store the received audio frame, and wherein to determine the quality of the video content segment as delivered at the destination, the processing circuitry is further configured to: determine a time offset between the received audio frame and the received image; and determine an audio-video offset of the video content segment based on the time offset determined between the received audio frame and the received image.

Regarding claims 16 and 18, Chin discloses the method and computer readable storage medium of claims 10 and 17, but fails to disclose modifying one of metadata or pixels associated 
Examiner takes official notice that using the results of test image comparison to adjust the output characteristics of a display device was notoriously well known in the art at the time of effective filing.
It would have been obvious at the time of effective filing to modify the method and computer readable storage medium of Chin to include modifying one of metadata or pixels associated with the multimedia content based on the determined characteristics of the video content to modify a visual rendering of the multimedia content at the destination, for the benefit of using the results to correct the output of a display device for proper rendering.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also Tomita (2013/0307755, see Abstract) and Toyoda (2019/0110031, paragraph 0005) for prior art teachings of capturing a test image for comparison to a reference image for analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421